Citation Nr: 0830228	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Waco, TX in which the RO denied 
the benefit sought on appeal.  The veteran, who had active 
service from February 1946 to February 1949, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral sensorineural hearing loss did not manifest 
during the appellant's period of active service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claim, a letter 
dated in March 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The March 2006 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's service medical records, VA medical records, 
and private treatment records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. See veteran's May 2006 VCAA 
Notice Response (the veteran reported that he had no further 
evidence to substantiate his claim).  The Board notes that 
the veteran was afforded a VA examination in connection with 
his bilateral hearing loss claim. See 38 C.F.R. § 3.159 
(c)(4).

In addition, the Board observes that the RO provided the 
veteran with an explanation of disability ratings and 
effective dates in a March 2006 letter. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed.

B.  Law and Analysis

In this case, the veteran contends that he is entitled to 
service connection for bilateral hearing loss on the basis 
that he was exposed to acoustic trauma during his period of 
service.  The veteran asserted that he trained to become a 
heavy machine gunner, firing machine guns almost everyday and 
that he began to have hearing problems at that time. See 
February 2006 statement in support of claim.
As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that a review of the veteran's 
service medical records reveals that they are silent in terms 
of complaints, treatment or diagnoses of hearing problems or 
hearing loss in service.  The veteran's February 1946 
enlistment examination and February 1949 separation 
examination reflected 15/15 bilateral whispered test results. 
See February 1946 report of medical examination; February 
1949 report of medical examination.  In July 2002 the 
veteran's medical history included difficulty hearing.  See 
July 30, 2002 VA treatment record.  In July 2006 the veteran 
was diagnosed with bilateral mild to severe sensorineural 
hearing loss. See July 2006 VA audiology examination. Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
80
LEFT
40
40
50
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
At the examination, the veteran reported that he trained as a 
machine gunner and was exposed to .50-caliber machine guns 
without ear protection.  After service he worked as a 
carpenter where he was exposed to noise exposure from power 
equipment and did not wear ear protection. The veteran 
reported a long history of progressive hearing loss.  The 
examiner opined that it was less likely than not that the 
veteran's hearing loss was related to military noise exposure 
or acoustic trauma.  The examiner noted that the veteran had 
normal hearing at service separation and that current 
audiometric thresholds were consistent with his current age.  
See July 2006 VA audiological examination.

Private medical records contained in the claims file reveal 
that the veteran underwent a private audiological examination 
in April 2007.  Although an interpretation of the audiogram 
was not provided, the veteran's maximum word recognition 
scores were reported to be 32 percent for the right ear and 
38 percent for the left ear.  The veteran asserted that he 
had hearing loss beginning in 1946 and reported noise 
exposure of machine gun fire during service.  See April 2007 
private audiological examination.

The Board notes that the veteran has bilateral hearing loss 
by VA standards.  38 C.F.R. § 3.385.  The Board observes and 
finds credible the veteran's contention that he had noise 
exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (noting that lay testimony is competent to 
establish pain and symptoms, but not to establish a medical 
opinion).  However, the question remains as to whether the 
veteran's current diagnosis is related to his military 
service.  See Pond, 12 Vet. App. 341.

First, the veteran's bilateral hearing loss was not diagnosed 
within one year of service separation.  38 C.F.R. §§  3.307, 
3.309.  Second, the evidence of record does not demonstrate a 
nexus or relationship between the veteran's hearing loss and 
service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  
The veteran separated from service in February 1949 and first 
reported difficulty hearing in July 2002.  The Board notes 
that the decades-long evidentiary gap between active service 
and the earliest complaints of bilateral hearing loss, 
constitutes negative evidence that tends to disprove the 
claim that the veteran had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that bilateral hearing loss did not have its onset in 
service or for many years thereafter.

In addition to the lack of evidence establishing that 
bilateral hearing loss manifested during service or for many 
years thereafter, the medical evidence does not show the 
veteran's current hearing disorder to be related to his 
military service.  The Board notes the July 2006 VA 
examiner's opinion that it is less likely than not that the 
veteran's current hearing loss is related to service.  The 
Board finds the opinion probative because the examiner 
reviewed the claims file, examined the veteran, and provided 
supporting rationale.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Moreover, although the 
veteran stated that his hearing loss was due to service, his 
testimony is not competent to provide such a medical opinion.  
Espiritu, 2 Vet. App. at 495.

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss to service, and no objective evidence of any 
manifestations until many years after his separation from 
service, the record affords no basis to grant service 
connection.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral sensorineural hearing loss.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


